DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	In response to the amendment filed 03 December 2021, claim 1 and newly added claims 27-49 remain pending.

Claim Rejections – 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1 and 27-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1 and 38 recite a method for assessing an ocular-cognitive ability of a person through administration of an oculo-cognitive test, the oculo-cognitive test comprising a plurality of trials, each trial comprising a plurality of stages, the method comprising: 
selecting a respective set of numbers for the trial and a different respective display position for each number in the set of numbers for the trial; and
executing the trial, including for each stage of the plurality of stages of the trial, (i) displaying a different number from the respective set of numbers for the trial at the difference respective display positions on a display and (ii) tracking eye movement of the person in relation to the respective number displayed during the stage; and

wherein the respective display positions for the numbers displayed in a first trial comprise a first set of display positions that are selected based on a determination that the first set of display positions stimulate eye movement predominantly in a first direction during the first trial, the first set of display positions being non-linear and varying in the first direction by a greater amount than a non-zero variance of the first set of display positions in a direction orthogonal to the first direction, 
wherein the respective display positions for the numbers displayed in a second trial comprise a second set of display positions that are selected based on a determination that the second set of display positions stimulate eye movement predominantly in a second direction different from the first direction during the second trial, the second set of display positions being non-linear and varying in the second direction by a greater amount than a non-zero variance of the second set of display positions in a direction orthogonal to the second direction. 
The limitations of selecting a set of numbers and display positions for a trial, displaying the numbers and tracking eye movement, and determining a result based on a fixation metric, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and the use of generic data gathering components to add insignificant extra-solution activity to the judicial exception. That is, other than reciting the numbers and positions are selected by “a system or one or more computers,” and displayed on an “electronic display” nothing in the claim 
This judicial exception is not integrated into a practical application. In particular, the claim only recites using a computer to perform the selecting steps, and generic optical sensors to track eye movement. The computer and optical sensors are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using a generic computer component and extra-solution data gathering. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the selecting steps and using generic optical sensors to track eye movement amounts to 
Dependent claims 27-37 and 39-49 recite the same abstract idea as in their respective parent claims, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. These claims only recite further detail regarding the abstract idea itself, such as mental determinations of number positions, fixation metrics, and obtaining responses from the person, regarding the displayed numbers. 

Response to Arguments
4.	Applicant's arguments filed 03 December 2021 with respect to the second 101 rejection of claims 1 and 38 have been fully considered but they are not persuasive. Applicant argues that the use of optical sensors to track eye movement does not constitute mere insignificant extra-solution data gathering activity, at least because the eye movement could not be manually tracked with sufficient speed and resolution to enable calculation of a “fixation metric indicative of the person’s ability to fixate a gaze” as in claim 1. However, it is noted that the claim does not recite or imply any particular speed or resolution of eye tracking, only that numbers are displayed and an optical sensor provides eye tracking data. Applicant has not shown that the claim required any particular speed or resolution beyond that which could be performed by a human observing an individual’s eye movements. Nevertheless, were the claims to recite such speed or resolution, the use of generic eye tracking devices to provide such information does not recite, for example, any improvement to the functioning of a computer or particular technology (MPEP 2106.05(a)), or applying or using the judicial exception in some meaningful way beyond . 
Applicant further points to 2106.05(g), which states a limitation imposes meaningful limits on the claim if it is not nominally or tangentially related to the invention. In the instant case, while the invention focuses on a person’s ability to fixate gaze, the inventive concept lies in the mental process of determining numbers and locations for display, and in using eye tracking data to determine fixation metrics. The claim does not focus on any particular optical sensor device, or any particular method of retrieving the eye tracking data; this aspect of the claim is nominally recited. The claim merely recites that eye tracking data is gathered in some manner, and used in determining fixations and determining subsequent display positions.  

5.	Applicant’s arguments regarding the previous section 103 rejections, as they pertain to amended claim 1 and newly added claim 38, have been fully considered and are persuasive.  The prior art rejections have been withdrawn. 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Massengill (US Patent No. 8,950,864 B1) discloses brain dysfunction testing. Horn (US Patent No. 5,946,075) discloses a vision screen system.

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Peter R Egloff/
Primary Examiner, Art Unit 3715